Citation Nr: 0118345	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-24 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than September 17, 
1997, for a 100 percent evaluation for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from July 1951 to June 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating action of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The RO received the veteran's claim of entitlement to an 
increased rating for PTSD on November 5, 1997.  

2.  The report of a September 11, 1997, VA treatment record 
included findings sufficient to rate the veteran's PTSD.  

3.  As of September 11, 1997, and not earlier, the evidence 
shows that veteran's PTSD had increased in severity so as to 
meet the criteria for a 100 percent rating.  


CONCLUSION OF LAW

The requirements for an effective date of September 11, 1997, 
for the assignment of 100 percent rating PTSD have been met.  
38 U.S.C.A. § 5110 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.31, 3.102, 3.400, 4.130, Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In the rating action presently on appeal, the RO granted the 
veteran's claim for increase and assigned a 100 percent 
rating for PTSD, effective from September 17, 1997.  The 
veteran contends that he is entitled to an earlier effective 
date because he has been pursuing his claim since June 1994.  

A review of the claims file reveals that in April 1968, while 
incarcerated, the appellant filed a claim of entitlement to 
service connection for "shell shock."  Thereafter, the 
Board denied service connection for a nervous condition in 
May 1970.

The veteran was afforded a VA compensation examination in 
October 1989.  He reported that he quit working because of a 
postservice back injury.  He then revealed, "in near text 
book" fashion, complaints of restlessness, nightmares, 
flashbacks, fears, and anxiety.  A board of two examiners 
entered diagnoses of rule out malingering, and a mixed 
personality disorder with antisocial, narcissistic, and 
passive aggressive traits.  It was opined that the 
appellant's main problem appeared to be characterological 
with resultant anxiety being a component of his character 
pathology, and not an independent Axis I diagnosis.

On June 30, 1994, the veteran submitted a claim of service 
connection for a psychiatric disorder.  

Following an August 1994 VA psychiatric examination the 
veteran was again diagnosed with rule out malingering, and a 
personality disorder with antisocial, narcissistic, and 
passive aggressive traits 

In a December 1994 rating action, the RO noted that the 
veteran's original claim of service connection for anxiety 
had been denied in an unappealed 1955 rating decision and it 
was determined that new and material evidence had not been 
submitted to reopen a previously denied claim.  The veteran 
perfected an appeal and testified at a personal hearing at 
the Philadelphia, Pennsylvania RO.  In a July 1997 hearing 
officer decision service connection for PTSD was granted and 
a 10 percent rating assigned effective from June 30, 1994.  
The appellant was informed of this decision on August 1997.  
He filed a notice of disagreement to the assigned rating in 
September 1997.

Medical evidence of record at that time included the report 
of a November 19, 1996 VA psychiatric examination which 
yielded a diagnosis of chronic mild PTSD.  The examiner noted 
that he would assign a Global Assessment of Functioning (GAF) 
score of "about 65 of [sic] 70" with regard to the PTSD 
issues alone.  The examiner commented that the veteran had 
mild PTSD symptomatology; however, the condition was not the 
cause of his inability to function occupationally.  The bulk 
of the veteran's difficulties were judged to be clearly 
related to physical disorders, a host of interpersonal 
difficulties, and attitudinal issues secondary to the 
appellant's severe mixed personality disorder for which he 
had "little" or "no understanding."

A September 11, 1997 progress note included in VA treatment 
records detailed the veteran's complaints and participation 
in group therapy.  The pertinent diagnosis was PTSD, and the 
examiner assigned a GAF score of 35-40.  It was recommended 
that the veteran consider an inpatient treatment program for 
further therapy.  

The veteran was hospitalized from October 17 to November 21, 
1997.  The discharge summary noted that he had been referred 
to the inpatient PTSD program complaining of intrusive 
recollections, anger and sleep disturbances resulting from 
Korean War combat experiences.  Over the course of treatment, 
the veteran reported an improvement in his depression and a 
decrease in his anxiety.  At discharge, the veteran was 
regarded as competent and employable.  A GAF score of 65 was 
assigned.

The veteran presented to a VA psychiatric examination in 
November 1997 at which time his pertinent history was 
reviewed.  Following examination, the diagnosis was chronic, 
severe PTSD, delayed type, with a secondary dysthymic 
disorder.  The examiner assigned a GAF score of 35 (present) 
and noted that the veteran was permanently unemployable.  

In a January 1998 rating decision, the Philadelphia, 
Pennsylvania RO assigned a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 (2000) for the period October 
17 to November 21, 1997.  Thereafter, the rating was reduced 
to 10 percent.  Action on a claim for increase was deferred.  

An October 1998 VA examination included a review of the 
veteran's history of psychiatric complaints and treatment.  
Following mental status examination, the diagnosis was PTSD.  
The examiner noted that the current GAF score due to PTSD was 
55.  The examiner commented that PTSD did not prevent him 
from working, though he would have difficulty working because 
of a co-existing personality disorder.

VA treatment records from 1998 and 1999 include GAF scores 
ranging from 40 to 51.  Group and individual therapy notes 
describe PTSD as being severe.

In a July 1999 statement, a private psychologist who had been 
treating the veteran since January 1999 offered his opinion 
that the veteran suffers from PTSD and cannot work.  The 
psychologist assigned a GAF score of 35-40.

In an October 1999 letter to the veteran's representative, a 
VA psychiatrist noted that the veteran "suffers from ongoing 
PTSD that has led to an incapacity to maintain employment."  
The veteran's GAF scores were noted to have been between 35 
and 40 with the exception of one examination which this 
psychiatrist felt was not as reliable as others offered by 
himself or more experienced practitioners.  The psychiatrist 
concluded that the veteran's disability "is total and severe 
as evidenced by his GAF of 40."

A December 1999 chart review by two VA psychiatrists yielded 
a diagnosis of PTSD, chronic, moderate to severe and the 
assignment of a GAF score of 40.  It was the examiners' 
opinion that the veteran was primarily suffering from 
moderate to severe PTSD.  The GAF score was considered 
reflective of the impact of his PTSD symptoms.  Due to the 
severity of his symptoms, poor social interaction skills, 
inability to tolerate stress and interact with others without 
increased distress, the veteran was considered unemployable 
in any and all employment settings.  It was judged highly 
unlikely that the appellant would be employable in the 
future.

A May 2000 VA medical opinion offered after a review of the 
claims folder included the opinion that the veteran was 
suffering from PTSD, the severity of which rendered him 
unemployable.  

In the September 2000 rating action presently on appeal, a 
Decision Review Officer increased the rating to 100 percent 
and assigned an effective date of September 17, 1997.

In April 2001, a VA psychiatrist at the Pittsburgh/Highland 
Park VA Medical Center wrote that he had reviewed the 
veteran's service medical records and noted that he had 
received inpatient treatment for an anxiety reaction in June 
1952.  Based upon that treatment, and references therein to 
the appellant's Korean War Service, the psychiatrist opined 
that the veteran had suffered from combat related anxiety 
since 1952.

Later in April 2001, Lloyd H. Bell, Ph.D., after reviewing 
the veteran's military history, the April 2001 VA 
psychiatrist's report, and other records, opined "within 100 
% psychological certainty" that the appellant's PTSD by 1954 
had rendered him 100 percent disabled.

II.  Analysis

The effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
With regard to claims for increased compensation, the law 
also provides that the effective date will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(o)(1), (2).

Under the provisions of 38 C.F.R. § 3.157(b)(1) (2000), the 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of an informal claim for 
increased benefits.  The provisions of this regulation apply 
only when such reports relate to examination or treatment of 
a disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  

Regardless of VA regulations concerning effective dates of 
awards, the payment of monetary benefits based on original, 
reopened, or increased awards may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective.  38 C.F.R. § 3.31. 

The veteran contends, in part, that the effective date for 
the assignment of the 100 percent rating should not be in 
September 1997, rather it should be the date of claim for 
service connection, in June 1994.  

The record includes a September 11, 1997 treatment report 
noting a diagnosis of PTSD, assigning a GAF score of 35-40, 
and recommending that the veteran consider inpatient 
treatment.  The record also includes the November 1997 
discharge summary noting that the veteran was admitted on 
October 17, 1997, and treated for PTSD.  The veteran's formal 
claim for increase was received in November 1997.  

With regard to establishing the date of claim, then, the 
question is whether the September 11, 1997, progress note or 
the October 17, 1997, date of hospital admission is accepted 
as the date of receipt of an informal claim.  38 C.F.R. 
§ 3.157(b)(1).  As the September 11, 1997, progress note 
related to treatment for a service-connected disability and 
included evidence sufficient to rate the disability, the 
Board will accept that date as the date of receipt of an 
informal claim, and will assign an effective date from 
September 11, 1997.  

Having determined that the veteran's claim was received on 
September 11, 1997, the next question before the Board is 
when it was factually ascertainable from the evidence of 
record that the veteran's disability was productive of 
symptomatology warranting a 100 percent rating.  38 C.F.R. § 
3.400(o)(1).  

Under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 100 percent evaluation is warranted where PTSD is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, occupation, or own 
name.  

Applying the law and regulations to the case at hand, the 
Board finds that there is no evidence of record which shows 
that there was a time during the one year prior to September 
11, 1997, when it can be said that it was factually 
ascertainable that the severity of the veteran's PTSD 
increased to such severity to warrant the assignment of a 100 
percent rating.  The report of a November 1996 VA examination 
included a diagnosis of mild PTSD, the assignment of a GAF 
score of 65 to 70, and the examiner's opinion that the 
veteran was not unemployable as a result of PTSD.  Therefore, 
there is no VA record which could qualify as an earlier claim 
for increase, or which could be considered to be an informal 
claim.  38 C.F.R. §§ 3.155, 3.157.  Given that it was not 
factually ascertainable that the veteran's PTSD had increased 
in severity within the one-year period prior to September 11, 
1997, the "exception" to the general rule regarding 
effective dates does not apply in this case.  Consequently, 
the effective date of the award of increased compensation 
(the 100 percent rating) can be no earlier than the date of 
the claim for increase, namely September 11, 1997.  

The Board notes that the RO assigned an effective date of 
September 17, 1997; however, the Board has determined that 
September 11, 1997, is the date of the pertinent VA treatment 
note and thus, the date of claim.  The notation of September 
11, 1997, and the correct date of claim, however, will not 
affect payments to the veteran and they cannot commence until 
the first day of the calendar month following the month in 
which the award became effective.  38 C.F.R. § 3.31.

The Board is aware that the recent enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), (VCAA), significantly adds to and amends the 
statutory law concerning VA's duty to assist the veteran when 
processing claims for VA benefits.  In a case such as this, 
however, where the law and not the evidence is dispositive, 
the Board finds that a remand to consider application of the 
VCAA would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The veteran and 
his representative have provided argument on the pertinent 
fact, that is, the date of receipt of the veteran's claim for 
increase.  Therefore, the veteran will not be prejudiced by 
having the Board render its decision on his appeal at this 
time.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Except to the modification indicated assigning an effective 
date of September 11, 1997, the benefit sought on appeal is 
denied.

In reaching this decision, the Board acknowledges that the 
veteran has presented two opinions dated in April 2001 which 
suggest, in combination, that he has been totally disabled 
due to PTSD since 1954.  Without addressing in detail the 
fact that the appellant would not be entitled to compensation 
at the 100 percent rate while incarcerated following his 
felony conviction, 38 U.S.C.A. § 5313 (West 1991 & Supp. 
2000); 38 C.F.R.§ 3.665 (2000), the major factor is that he 
was not granted service connection for PTSD prior to a July 
1997 hearing officer's decision.  Prior to that date, the 
Board of Veterans' Appeals denied service connection for a 
nervous disorder in May 1970.  That decision is final, 
38 U.S.C.A. § 7105 (West 1991), and the appellant has not 
presented in writing a claim that the Board's decision was 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
Supp. 2000).  Hence, any effective date assigned cannot 
predate the Board's May 1970 decision.

With respect to whether a 100 percent rating is warranted for 
PTSD between May 1970 and September 11, 1997, the Board notes 
that a claim of entitlement to service connection for PTSD 
was not received prior to June 30, 1994.  Hence, any 
effective date may not precede the date of claim, June 30, 
1994.  38 C.F.R. § 3.400.  Moreover, the evidence of record 
shows that PTSD was not diagnosed prior to March 16, 1995, 
and as noted above, there was no indication prior to 
September 11, 1997, that PTSD rendered the veteran 
unemployable.  While the April 2001 opinions suggest that the 
veteran has been totally disabled due to PTSD since 1954, 
that evidence was not presented until April 2001.  As such, 
it cannot be said that the April 2001 evidence was presented 
to VA as a claim of entitlement to service connection prior 
to June 1994,  Further, assuming arguendo that the opinions 
regarding the appellant's ability to work in 1954 are true, 
they were not presented to VA within one year of any increase 
in disability.  Hence, these opinions do not provide a basis 
upon which to grant a total disability evaluation for PTSD 
prior to September 11, 1997.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date earlier of September 11, 1997, for the 
grant of a 100 percent rating for PTSD is granted subject to 
the laws and regulations governing the award of monetary 
benefits.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

